DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 4/30/21 has been considered and an initialed copy of the PTO-1449 is enclosed.

Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of April 30, 2021 was not granted in the decision of June 10, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of April 30, 2021  was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 9932384 or
Mahr et al US 10723781 or
 Mahr et al US 10479823 or
 Mahr et al US 2019/0185540 or
Mahr et al US 10487131 or
Mahr et al US 10138288 or 
Mahr et al US 10005828 or
Mahr et al US 10059755 or
Mahr et al US 10947294 or 
Mahr et al US 20210188944 or
Mahr et al US 20210188943 or
Mahr et al US 10766944 or
Mahr et al US 9951119 or

Mahr et al US 10106593 or 
Mahr et al US 10106594 or
Mahr et al US 10131703 or
Mahr et al US 10155801 or
Mahr et al US 10202436 or
Mahr et al US 10450362 or
Mahr et al US 9982031.
	All of the above references have priority to 3/27/2015.  Additionally, the second reference to the last reference cited are CONs or DIVs of US 9932384 and therefore the specifications of all of the references are the same.  For brevity, the citations below will be from US 9932384.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	US 9932384 discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention , .



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 20160279218 or Mahr et al US 9994628.
	Both of the above references have priority to 3/27/2015.  Additionally, the second reference is a CONs of the first reference and therefore the specifications of both of the references are the same.  For brevity, the citations below will be from US 20160279218.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 10000547 or 
Mahr et al US 9840548 or 
Mahr et al US 10370429 or
Mahr et al US 10501522 or 
Mahr et al US 20200040060 or
Mahr et al US 20200024325 or 
Mahr et al US 20180037628 or 
Mahr et al US 9982030.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	US 10000547 discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention , which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, col. 72-73 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (col. 72, lines 16+) and the production of autologous T cells is by infection with recombinant virus (col. 72, lines 25-27).  The adjuvants used in the administered compositions include IL-2, IL-7, IL-15 and IL-21 and those listed in applicant’s claim 8 (col. 61-63).  The T cells can also be from a healthy individual (col. 73 lines 1-16).

1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 9802997 (priority to 3/27/2015).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	The reference discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention, which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, col. 59-60 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (col. 60, lines 5+) and the production of autologous T cells is by infection with recombinant virus (col. 59, lines 25-35).  The adjuvants used in the administered compositions include IL-2, IL-7, IL-15 and IL-21 and those listed in applicant’s claim 8 (col. 48-50).  The T cells can also be from a healthy individual (col. 60 lines 5-21).




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 9988432 or 
Mahr et al US 20190119352 or 
Mahr et al US 10183982 or
Mahr et al US 10745460.
	All of the above references have priority to 3/27/2015.  Additionally, the second reference to the last reference cited are CONs or DIVs of US 9988432and therefore the specifications of all of the references are the same.  For brevity, the citations below will be from US 9988432.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	US 9988432 discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention , which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, col. 72-73 and entire reference).  The T cells are autologous to the patient and are tumor-.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 10081664 or 
Mahr et al US 10934338 or 
Mahr et al US 10947293 or 
Mahr et al US 20210179691.
	All of the above references have priority to 3/27/2015.  Additionally, the second reference to the last reference cited are CONs or DIVs of US 10081664 and therefore the specifications of all of the references are the same.  For brevity, the citations below will be from US 10081664.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

	US 10081664 discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention , which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, col. 72-74 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (col. 72, lines 10+) and the production of autologous T cells is by infection with recombinant virus (col. 72, lines 18-20).  The adjuvants used in the administered compositions include IL-2, IL-7, IL-15 and IL-21 and those listed in applicant’s claim 8 (col. 61-63).  The T cells can also be from a healthy individual (col. 72 lines 55+).




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 10072063 or
Mahr et al US 20200087378 or 
Mahr et al US 10519215 or
Mahr et al US 20180327475 or 
Mahr et al US 20180251517.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	US 10072063 discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention , which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, col. 65-67 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (col. 65, lines 15+) and the production of autologous T cells is by infection with recombinant virus (col. 72, lines 24-26).  The adjuvants used in the administered compositions include IL-2, IL-7, IL-15 and IL-21 and those listed in applicant’s claim 8 (col. 54-56).  The T cells can also be from a healthy individual (col. 66 lines 1+).


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 20160279216 or Mahr et al US 20170305992.
	Both of the above references have priority to 3/27/2015.  Additionally, the second reference is a CONs of the first reference and therefore the specifications of both of the references are the same.  For brevity, the citations below will be from US 20160279216.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	The reference discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention, which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, para. 311-323 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (para. 311) and the production of autologous T cells is by infection with recombinant virus (para 311).  The adjuvants used in the administered compositions include IL-2, IL-7, IL-15 and IL-21 and those .



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 10336809 (priority to 3/27/2015).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	The reference discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention, which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, col. 67-69 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (col. 67, lines 35+) and the production of autologous T cells is by infection with recombinant virus (col. 59, lines 44-46).  The adjuvants used in the administered compositions include IL-2, IL-7, IL-15 and .




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 20160279215 (priority to 3/27/2015).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	The reference discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention, which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, para 339-346 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (para 339) and the production of autologous T cells is by infection with recombinant virus (para 339).  The adjuvants .



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mahr et al US 10081665 (priority to 3/27/2015).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	The reference discloses methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention, which is SEQ ID NO. 29 (same as applicant’s SEQ ID NO. 548) (summary, col. 73-75 and entire reference).  The T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes (col. 73, lines 6+) and the production of autologous T cells is by infection with recombinant virus (col. 73, lines 17-.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 19-20 of copending Application No. 17245012 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the peptide in the reference claims and the instant application are the same (SEQ ID NO. 548 is the same as applicant’s SEQ ID NO. 548).  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the reference discloses the use of the claimed peptide in methods of treating a patient with ovarian cancer or methods of eliciting an immune response in an ovarian cancer patient by producing activated T cells by contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface wherein the antigen is peptide of the invention, wherein the T cells are autologous to the patient and are tumor-infiltrating lymphocytes or peripheral blood lymphocytes and the production of autologous T cells is by infection with recombinant virus, the adjuvants used in the administered compositions include IL-2, IL-7, IL-15 and IL-21 and those listed in applicant’s claim 8 and the T cells can also be from a healthy individual (summary, pages 88-90).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



s 1-6, 9-10 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17 of copending Application No. 16591083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the reference application is broader in that the claims also encompass the treatment of different types of cancer and the use of different peptides.  SEQ ID NO. 29 of the reference application is the same as applicant’s SEQ ID NO. 548.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 16-19 of copending Application No. 16591177(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the peptide in the reference claims and the instant application are the same (SEQ ID NO. 29 is the same as applicant’s SEQ ID NO. 548).  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the reference discloses the use of the claimed peptide in methods of treating a patient with ovarian .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 5-8, 11-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-37 of copending Application No. 16884804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the reference application is broader in that the claims also encompass the treatment of different types of cancer and the use of different peptides.  SEQ ID NO. 154 of the reference application is the same as applicant’s SEQ ID NO. 548.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643